DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1, 12, 14, and 18-19 and addition of claim 20 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 5,496,640) in view of Jacquemin et al. (US 4,071,649) in view of Thewes (US 2014/005298) and further in view of Smith (US 6,737,151).
	Regarding claims 1 and 2, Bolton discloses a fire-resistant laminate comprising at least two outer sheets of glass (11, 12), and a solid interlayer stack including a polymeric interlayer (13) and spaces (14 and 15) filled with intumescent gel material (column 2, lines 20-30 and Fig. 1). The glass material including annealed glass (column 6, lines 65-7) which is untempered glass.
	While Bolton teaches that the interlayer may include multiple layers of material (column 4, lines 40-45), Bolton does not disclose an essentially inorganic layer, wherein the interlayer stack has a haze of less than 15%, or each of the first and second intumescent layers each having an amount of residual water of less than 10% by weight.
	Regarding the essentially inorganic layer, Jacquemin, in the analogous field of fireproof glazing panels (column 1, lines 5-10), discloses barrier heat convertible layers of a hydrated metal salt material formed on either side of a polymeric interlayer (Fig. 1, column 5, lines 20-25). The hydrated metal salts including for example sodium silicate (column 3, lines 20-30), viewed as an “essentially inorganic layer” as defined in applicant’s specification page 3, lines 14-16.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polymeric interlayer of Bolton to include a heat convertible layer, as taught by Jacquemin, to provide a fire screen which reduced infra-red radiation transmitting power (column 2, lines 50-55).
	Regarding the intumescent layer composition, Thewes, in the analogous field of fire protection coatings (0001), discloses an intumescent coating having a water content 2 parts by weight or higher (0009), overlapping the claimed residual water of less than 10% by weight.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the intumescent gel of Bolton with the intumescent coating composition of Thewes, allowing for easy application and excellent mechanical resistance (0010-0011).
	Regarding the Haze, Smith, in the analogous field of laminated glass (column 1, lines 9-10, teaches a glazing element including an interlayer film (column 3, lines 15-20). Smith teaches that the interlayer of laminates generally are required to have a transparency (i.e., light transmission) of at least 90% and a haze of less than 5% (column 4, lines 5-10), overlapping the claimed interlayer haze of less than 15% in claim 1 and total light transmission of great than 85% in claim 2.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the interlayer stack of modified Bolton to have a total light transmission of at least 90%, and a haze less than 5%, as taught by Smith as this is required to be considered suitable for architectural and transportation uses (column 4, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claim 3, Bolton discloses an interlayer stack which does not comprise a glass sheet (Fig. 1).
	Regarding claim 4, Jacquemin teaches the essentially inorganic layer based on silicates (column 3, lines 20-30).
	Regarding claims 5 and 16, Jacquemin teaches the thickness of the layer being between 0.1 and 8 mm (column 4, lines 50-55), overlapping the claimed thickness of 0.3 to 6 mm in claim 5 and 0.3 to 3.0 mm in claim 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 6, Thewes discloses the intumescent coating consisting of a binder and intumescent agent (0015).
Regarding claim 7, Thewes teaches the binder derived from monomers or comonomers of vinyl monomers (0027-0034).
Regarding claim 8, Thewes teaches the intumescent acent including ammonium salts (0036), which are disclosed in applicants specification as an example thermally degradable carboxylic acid intumescent agent (see specification page 8, lines 10-20).
Regarding claim 9, Thewes discloses applying the coating to a thickness of 1000 µm (1 mm) (0104), overlapping the claimed thickness of 0.01 to 1.0 mm.
Regarding claim 10, Thewes discloses the composition further including filler material (0039).
	Regarding claim 11, Jacquemin teaches a protective stratum layer (4) provided adjacent the glass layers i.e., in the structure of Bolton in view of Jacquemin would be arranged between the interlayer stack and each of the first and second glass sheets (Fig. 3). 
	A person of ordinary skill in the art before the effective fling date of the claimed invention would have found it obvious for the laminate of Bolton to include a protective stratum (i.e., holding layer) as taught by Jacquemin, to inhibit any interaction between the glass sheets and interlayer (column 4, lines 5-10).
	Regarding claims 12 and 18, Jacquemin teaches the protective stratum including titanium oxide (column 4, lines 39-40) thus teaching layer based on a sol-gel material based on metal oxide. 
	Regarding claim 13, Bolton teaches a polymeric interlayer (i.e., reinforcing layer) which in the structure of Bolton in view of Jacquemin would be arranged between the essentially inorganic layer and first and second intumescent layers.
	Regarding claim 15, Bolton discloses an embodiment in which a plurality of spaces 25, 25’, 26, and 26’ filled with the intumescent material and layers of polymeric material (24 and 24’) there between (Fig. 2). Jacquemin teaches a plurality of barrier layers on each side of the polymeric layers (e.g., Fig. 4). Thus, in the combined structure of Bolton in view of Jacquemin it would be obvious to a person of ordinary that the plurality of intumescent layer would be present on each side of the barrier layer (i.e., instant essentially inorganic layer), and separated from one another by secondary barrier layers.
	Regarding claim 17, Thewes discloses the fillers including inorganic or organometallic fillers (0039).


Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Jacquemin in view of Smith in view of Thewes as applied to claim 13 above and further in view of Boulos et al. (US 4,771,167).
	Regarding claims 14 and 19, modified Bolton discloses the limitations of claim 13 as discussed above. While Bolton teaches that the interlayer may include other materials, combinations of materials, or coatings (column 5, lines 55-60), Bolton does not disclose the layer being based on, i.e., comprising, layers of silica and/or titanium oxide.
	Boulos, in the analogous field of glass laminates for windows (column 1, lines 10-15), teaches an interlayer which is coated with a sol-gel coating (14) of titanium oxide and silica (column 6, lines 15-20 and column 8, lines 25-30).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the interlayer of Boulos to include a sol-gel coating of silica and titanium oxide as taught by Boulos, to improve the light transmittance of the laminate (column 4, lines 1-5).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 5,496,640) in view of Jacquemin et al. (US 4,071,649) and further in view of Smith (US 6,737,151).
	Regarding claim 20, Bolton discloses a fire-resistant laminate comprising at least two outer sheets of glass (11, 12), and a solid interlayer stack including a polymeric interlayer (13) and spaces (14 and 15) filled with intumescent gel material (column 2, lines 20-30 and Fig. 1). The interlayer does not contain a glass sheet (column 3, lines 55-60, Fig. 1). The glass material including annealed glass (column 6, lines 65-7) which is untempered glass.
	While Bolton teaches that the interlayer may include multiple layers of material (column 4, lines 40-45), Bolton does not disclose an essentially inorganic layer or wherein the interlayer stack has a haze of less than 15%.
	Regarding the essentially inorganic layer, Jacquemin, in the analogous field of fireproof glazing panels (column 1, lines 5-10), discloses barrier heat convertible layers of a hydrated metal salt material formed on either side of a polymeric interlayer (Fig. 1, column 5, lines 20-25). The hydrated metal salts including for example sodium silicate (column 3, lines 20-30), viewed as an “essentially inorganic layer” as defined in applicant’s specification page 3, lines 14-16.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polymeric interlayer of Bolton to include a heat convertible layer, as taught by Jacquemin, to provide a fire screen which reduced infra-red radiation transmitting power (column 2, lines 50-55).
	Regarding the Haze, Smith, in the analogous field of laminated glass (column 1, lines 9-10, teaches a glazing element including an interlayer film (column 3, lines 15-20). Smith teaches that the interlayer of laminates generally are required to have a transparency (i.e., light transmission) of at least 90% and a haze of less than 5% (column 4, lines 5-10), overlapping the claimed interlayer haze of less than 15% in claim 1 and total light transmission of great than 85% in claim 2.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the interlayer stack of modified Bolton to have a total light transmission of at least 90%, and a haze less than 5%, as taught by Smith as this is required to be considered suitable for architectural and transportation uses (column 4, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Response to Arguments
Applicant’s amendments filed 04/21/2022 have been entered. Accordingly, the rejections under 35 U.S.C. 112(b) have been withdrawn.

Applicants arguments over Bolton (US 5,496,640) in view of Jacquemin (US 4,071,649) in view of Smith (US 6,737,151) been fully considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

It is noted that applicant argues that it would change the principle of operation of Bolton to replace the intumescent gel composition, and thus would be improper to have a residual water content of less than 10% by weight.
	The examiner respectfully disagrees. Bolton only suggests that gels typically contain over 30% water (column 7, lines 16-17), but this is not required of the composition. 

In regards to new claim 20, applicant argues that Bolton does not disclose an inorganic layer between two intumescent layers.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As with the rejection over independent claim 1, Jacquemin discloses barrier heat convertible layers of a hydrated metal salt material formed on either side of a polymeric interlayer (Fig. 1, column 5, lines 20-25). The hydrated metal salts including for example sodium silicate (column 3, lines 20-30), and are viewed as an “essentially inorganic layer” as defined in the specification page 3, lines 14-16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781